Citation Nr: 0309314	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  94-15 649	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel








INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1965 to November 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of July 2001 
from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a back disability.  A 
Board decision of July 2000 upheld the RO decision that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disability.  

The claimant appealed that decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In April 
2001, the Court issued its Order remanding the case to the 
Board for compliance with the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  


REMAND

The record shows that the RO has failed to obtain the 
claimant's complete service personnel records, has failed to 
notify the claimant of the provisions of the VCAA, has failed 
to afford the claimant a VA examination by an examiner who 
had reviewed his claims file, and has failed to obtain the 
claimnt's complete medical records relied upon by the Social 
Security Administration (SSA) in granting disability benefits 
to the claimant.  

The case must be Remanded to the RO because of the RO's 
failure to notify the claimant of the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)].  

In addition, the RO failed to comply with the instructions 
contained in the Board's January 1999 Remand order requiring 
that it obtain the complete medical records relied upon by 
the Social Security Administration (SSA) in granting 
disability benefits to the claimant, failing to obtain the 
clinical records of the claimant's treatment by Rajindar S. 
Sidhu, M.D., dated December 14, 1990, and any other or 
subsequent treatment records from that physician.

In addition, the VA orthopedic examination conducted in 
January 1992, which is the last VA examination conducted in 
this matter, shows that the examiner did not have the 
veteran's claims folder at the time of that examination.  A 
VA examiner must review a claimnt's prior medivcal records 
when such review is necessary to ensure a fully informed 
examination or to provide an adequate basis  for the 
examiner's findings and conclusions.  VAOPGCPREC 20-95; see 
also 38 C.F.R. Part 4, § 4.1; Tucker v. Derwinski, 2 Vet. 
App. 201, 203 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Case is Remanded to the RO for the following actions:

1.  The claimant must be informed of the 
notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)].  Such 
notice must inform the claimant which 
part of that evidence would be obtained 
by the RO and which part of that evidence 
would be obtained by the claimant, 
pursuant to Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA 
to notify the claimant of what evidence 
he or she was required to provide and 
what evidence the VA would attempt to 
obtain).  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
back complaints.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran in 
the possession of Rajindar S. Sidhu, M.D.

3.  The RO should obtain the claimant's 
complete service personnel records for 
the purpose of ascertaining why he was 
placed on medical hold for approximately 
7 months in 1968 at the Medical Holding 
Company, Ford Island Dispensary, Pearl 
Harbor, Hawaiian Islands, and whether 
such was related to any inservice back 
injury.  

4.  The RO should schedule a VA 
orthopedic and neurological examination 
of the claimant by qualified specialists 
who have first reviewed his claims 
folder, including his complete service 
medical records, in order to determine 
the current nature, extent, and etiology 
of any back disability currently shown 
present.  All necessary and appropriate 
diagnostic studies should be performed 
and the findings reported in detail.  The 
examiner should each express their 
opinions as to whether it is at least as 
likely as not that the claimant's current 
back disability was caused or worsened by 
any back trauma or pathlogy shown while 
on active duty.

4.  When the foregoing actions have been 
completed, the RO should review the 
claims folder to ensure that all 
requested development actions have been 
completed in accordance with this Remand 
order; that all requested evidence has 
been obtained; and that all requested 
medical opinions have been provided, with 
the required rationale, and in the terms 
specified by the Board.  If any of the 
requested actions have not been 
completed, corre tive action must be 
taken prior to returning the case to the 
Board.

5.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a back 
disability, in light of the additional 
evidence obtained.

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




